414 F.Supp.2d 1262 (2006)
EURODIF S.A., Compagnie Générale Des Matiéres Nucléaires, and Cogema, Inc., et al., Plaintiffs,
v.
UNITED STATES, Defendant.
Slip Op. 06-3. Court No. 02-00221.
United States Court of International Trade.
January 5, 2006.

ORDER FOR REMAND
POGUE, Judge.
In accordance with the decisions of the United States Court of Appeals for the Federal Circuit in Eurodif S.A. v. United States, 411 F.3d 1355 (Fed.Cir.2005) ("Eurodif I") and Eurodif S.A. v. United States, 423 F.3d 1275 (Fed.Cir.2005) ("Eurodif II"), and upon consideration of the parties' filings herein, it is hereby:
ORDERED that the final determination and issuance of a countervailing duty order by the United States Department of Commerce ("Commerce") in Low Enriched Uranium from France, 66 Fed.Reg. 65,901 (Dep't Commerce Dec. 21, 2001)(notice of final affirmative countervailing duty determination) as amended, 67 Fed.Reg. 6689 (Dep't Commerce Feb. 13, 2002)(notice of amended final determination of countervailing duty order), challenged in Consolidated Court No. 02-00221, is remanded to Commerce for action consistent with the decisions of the Court of Appeals for the Federal Circuit in Eurodif I and Eurodif II.
ORDERED that Commerce upon' remand shall revise such final determination and order in accordance with the decisions in Eurodif I and Eurodif II. Commerce shall specifically explain how its final determination and order on remand has eliminated all SWU transactions as required by Eurodif I and Eurodif II.
ORDERED that Commerce shall file its remand results in Consolidated Court No. 02-00221 with the Court, and serve the parties with same, by March 3, 2006. All parties may file and serve responses thereto by March 17, 2006 thereafter. All parties may file and serve a reply to any responses by March 31, 2006; and it is further
ORDERED that all other action in Consolidated Court No. 02-00221 before this Court is stayed pending further notice from the Court.